Exhibit 10-e-3

ROCKWELL AUTOMATION, INC.

2008 LONG-TERM INCENTIVES PLAN

RESTRICTED STOCK AGREEMENT

(Date)

To:

In accordance with Section 4(c) of the Rockwell Automation, Inc. 2008 Long-Term
Incentives Plan (the Plan),              shares (Restricted Shares) of Common
Stock of Rockwell Automation, Inc. (Rockwell Automation) have been granted to
you today as Restricted Stock (as defined in the Plan) upon the terms and
conditions of this Restricted Stock Agreement, subject in all respects to the
provisions of the Plan, as it may be amended. Capitalized terms used in this
Agreement and not otherwise defined herein shall have the respective meanings
ascribed to them in the Plan.

 

1.

Earning of Restricted Shares

(a) You shall be deemed to have fully earned              of the Restricted
Shares on [date] in each of the years              if you shall continue as an
Employee from the date hereof until [date] in the respective year.

(b) If (i) you shall die or suffer a disability that shall continue for a
continuous period of at least six months during the period of your continuous
service as an Employee and prior to [date]; or (ii) a “Change in Control” (as
defined for purposes of Article III, Section 13(I)(1) of Rockwell Automation’s
By-Laws) shall occur during the period of your continuous service as an Employee
and prior to [date]; then you shall be deemed to have fully earned all the
Restricted Shares subject to this Agreement.

(c) If you cease to be an Employee prior to satisfaction of any of the
conditions set forth in paragraph (a) or (b) of this Section, you shall be
deemed not to have earned any of the Restricted Shares and shall have no further
rights with respect to the Restricted Shares or any Stock Dividends (as
hereinafter defined).

 

2.

Retention of Certificates for Restricted Shares

Certificates for the Restricted Shares and any dividends or distributions
thereon or in respect thereof that may be paid in additional shares of Common
Stock or other securities of Rockwell Automation or securities of another entity
(Stock Dividends), shall be delivered to and held by Rockwell Automation, or
shall be registered in book entry form subject to Rockwell Automation’s
instructions, until you shall have earned the Restricted Shares in accordance
with the provisions of Section 1. To facilitate implementation of the provisions
of this Agreement, you undertake to sign and deposit with Rockwell Automation’s
Office of the Secretary such documents appropriate to effectuate the purpose and
intent of this Restricted Stock Agreement as Rockwell Automation may reasonably
request from time to time.



--------------------------------------------------------------------------------

3.

Dividends and Voting Rights

Notwithstanding the retention by Rockwell Automation of certificates (or the
right to give instructions with respect to shares held in book entry form) for
the Restricted Shares and any Stock Dividends, unless and until such shares have
been forfeited in accordance with Section 5, you shall be entitled to receive
any dividends that may be paid in cash on, and to vote, the Restricted Shares
and you shall be entitled to receive any Stock Dividends held by Rockwell
Automation (or subject to its instructions) in accordance with Section 2.

 

4.

Delivery of Earned Restricted Shares

As promptly as practicable after (i) you shall have been deemed to have earned
the Restricted Shares in accordance with Section 1 and (ii) Rockwell Automation
has been reimbursed for all required withholding taxes in respect of your
earning all the Restricted Shares and Stock Dividends that you have been deemed
to have earned, Rockwell Automation shall deliver to you (or in the event of
your death, to your estate or any person who acquires your interest in the
Restricted Shares by bequest or inheritance) all or the part of the Restricted
Shares and Stock Dividends that you have been deemed to have earned.

 

5.

Forfeiture of Unearned Restricted Shares

Notwithstanding any other provision of this Agreement, if at any time it shall
become impossible for you to earn any of the Restricted Shares in accordance
with this Agreement, all the Restricted Shares, together with any Stock
Dividends, then being held by Rockwell Automation (or subject to its
instructions) in accordance with Section 2 shall be forfeited, and you shall
have no further rights of any kind or nature with respect thereto. Upon any such
forfeiture, the Restricted Shares, together with any Stock Dividends, shall be
transferred to Rockwell Automation.

 

6.

Adjustments

If there shall be any change in or affecting shares of Stock on account of any
stock dividend or split, merger or consolidation, reorganization (whether or not
Rockwell Automation is a surviving corporation), recapitalization,
reorganization, combination or exchange of shares or other similar corporate
changes or an extraordinary dividend in cash, securities or other property,
there shall be made or taken such amendments to this Agreement or the Restricted
Shares as the Board of Directors may deem appropriate under the circumstances.

 

2



--------------------------------------------------------------------------------

7.

Transferability

This grant is not transferable by you otherwise than by will or by the laws of
descent and distribution, and the Restricted Shares, and any Stock Dividends
shall be deliverable, during your lifetime, only to you.

 

8.

Withholding

Rockwell Automation shall have the right, in connection with the delivery of the
Restricted Shares and any Stock Dividends subject to this Agreement, (i) to
deduct from any payment otherwise due by Rockwell Automation to you or any other
person receiving delivery of the Restricted Shares and any Stock Dividends an
amount equal to any taxes required to be withheld by law with respect to such
delivery, (ii) to require you or any other person receiving such delivery to pay
to it an amount sufficient to provide for any such taxes so required to be
withheld, or (iii) to sell such number of the Restricted Shares and any Stock
Dividends as may be necessary so that the net proceeds of such sale shall be an
amount sufficient to provide for any such taxes so required to be withheld.

 

9.

No Acquired Rights

You acknowledge, agree and consent that: (a) the Plan is discretionary and
Rockwell Automation may amend, cancel or terminate the Plan at any time; (b) the
grant of the Restricted Shares subject to this Agreement is a one-time benefit
offered to you and does not create any contractual or other right for you to
receive any grant of Stock as Restricted Stock or benefits under the Plan in the
future; (c) future grants, if any, shall be at the sole discretion of Rockwell
Automation, including, but not limited to, the timing of any grant, the number
of shares and forfeiture provisions; and (d) your participation in the Plan is
voluntary.

 

10.

Applicable Law

This Agreement and Rockwell Automation’s obligation to deliver Restricted Shares
and any Stock Dividends hereunder shall be governed by and construed and
enforced in accordance with the laws of Delaware and the Federal law of the
United States.

 

11.

Entire Agreement.

This Agreement and the Plan embody the entire agreement and understanding
between Rockwell Automation and you with respect to the Restricted Shares
subject to this Agreement, and there are no representations, promises,
covenants, agreements or understandings with respect to such Restricted Shares
other than those expressly set forth in this Agreement and the Plan. In the
event of any conflict between this Agreement and the Plan, the terms of the Plan
shall govern.

 

3



--------------------------------------------------------------------------------

ROCKWELL AUTOMATION, INC.

By:

Douglas M. Hagerman

Senior Vice President,

General Counsel and Secretary

Dated:                                         

Agreed to this          day of                     , 2008.

 

 

 

 

4